FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofJuly HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ 2 July 2015 HSBC HOLDINGS PLC FIRST INTERIM DIVIDEND FOR 2015 AND HSBC (FRANCE) PLAN D'EPARGNE The Directors of HSBC Holdings plc (the "Company") have declared the first interim dividend for 2015 of US$0.10 per ordinary share. The dividend is payable on 8 July 2015 to holders of record on 22 May 2015 on the Principal register in the United Kingdom or the Hong Kong Overseas Branch register or the Bermuda Overseas Branch register. 24,351,484 ordinary shares of US$0.50 each have been allotted by the Company to those shareholders who elected to receive the scrip dividend alternative. An additional 1,497,450 ordinary shares of US$0.50 each have been allotted in connection with the HSBC (France), Plan d'Epargne, an employee share plan. The shares will be issued on 8 July 2015 and will rank pari passu with the existing issued ordinary shares of the Company. Application will be made to the Financial Conduct Authority for the shares to be admitted to the Official List and to the London Stock Exchange for the shares to be admitted to trading. Dealings are expected to commence on 8 July 2015. Ben J S Mathews Group Company Secretary HSBC Holdings plc SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:02 July 2015
